EXHIBIT 5 March 5, Tennant Company 701 North Lilac Drive P.O. Box Minneapolis, Minnesota 55440 Ladies and Gentlemen: In connection with the Registration Statement on Form S-8 under the Securities Act of 1933 (the “Registration Statement”) relating to the offering of up to 750,000 additional shares of common stock, par value $.375 per share (the “Shares”), of Tennant Company, a Minnesota corporation (the “Company”), together with the related plan interests, pursuant to the Tennant Company Profit Sharing and Employee Stock Ownership Plan, as amended, I have examined such corporate records and other documents, including the Registration Statement, and have reviewed such matters of law as I have deemed relevant hereto, and, based upon this examination and review, it is my opinion that all necessary corporate action on the part of the Company has been taken to authorize the issuance and sale of the Shares and that, when issued and sold as contemplated in the Registration Statement, the Shares will be legally issued, fully paid and nonassessable under the current laws of the State of Minnesota. I am admitted to the practice of law in the State of Minnesota and the foregoing opinions are limited to the laws of that state and the federal laws of the United States of America. I consent to the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Heidi M. Hoard Heidi M.
